30 F.3d 138
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Stephen C. LEONARD, Appellant,v.Crispus C. NIX, Appellee.
No. 93-3655.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 12, 1994.Filed:  August 9, 1994.

Before BOWMAN, Circuit Judge, HEANEY, Senior Circuit Judge, and BEAM, Circuit Judge.
PER CURIAM.


1
Stephen Craig Leonard, an Iowa prisoner, appeals the order of the District Court1 denying his 28 U.S.C. Sec. 2254 petition for a writ of habeas corpus.  We affirm.


2
For reversal, Leonard argues that the District Court erred in holding that (1) certain evidence suppressed by the prosecution was not material, (2) Leonard's suppression claims are procedurally defaulted, (3) Leonard is precluded from challenging the warrantless search of Edwin Linn's van, and (4) Leonard failed to establish ineffective assistance of counsel.


3
Having carefully reviewed Leonard's appeal, we conclude that no error of law appears, that the District Court correctly denied habeas relief, and that an opinion by this Court would lack precedential value.  Accordingly, we affirm, without further discussion, the decision of the District Court on the basis of that court's thorough and well-reasoned opinion.


4
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Donald E. O'Brien, Senior United States District Judge for the Northern District of Iowa